DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group 1 is acknowledged. The election has been made 
with traverse. The traversal is on the ground(s) that the newly amended claim 1 contains limitations that are not taught by the cited prior art. This is not persuasive because the claims still lack unity of invention as evidenced by the rejection under 35 USC 103, below.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In other words, if Group 1 is found allowable then Group 2 would be considered for rejoinder.
 The requirement is still deemed proper and is therefore made FINAL.
Group 2 claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
In claim 1, the limitation that “the doctor blade slides in a direction opposite to the direction in which the laser beam is emitted by the device” is understood to refer to an intended use or capability of the claimed apparatus, not a method step.
The term “slides in a direction opposite to the direction” is understood to mean that the sliding direction is opposite to the horizontal component of the laser beam direction. This is evidenced by instant Fig 2, annotated copy below, which shows the sliding direction is not the opposite direction of the laser direction, but is opposite of the horizontal component of the laser direction.

    PNG
    media_image1.png
    665
    727
    media_image1.png
    Greyscale

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
element 11 in Fig 2 does not appear to be mentioned in the description

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, the limitation “the doctor blade slides in a direction opposite to the direction in which the laser beam is emitted by the device” is a positively 1. 
	The limitation should be rewritten to make clear that -- the doctor blade can slide in a direction opposite to the direction in which the laser beam is emitted by the device-- or equivalent, rather than positively reciting the action.
	In reference to claim 3, the limitation “guides” lacks antecedent basis in the claim. The claim will be read as if claim 3 also included --wherein the support columns comprise guides--.
Note: Claims 2-6 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosdick (NPL 20142) and further in view of Deckhard (US 5155324 A).
	 In reference to claim 1, Fosdick discloses an apparatus for additive manufacturing, comprising:
a platform adapted to receive a powder bed laid thereon;
two support columns vertically fastened to opposite sides of said platform;
a cross member transversally fastened between the columns;
a device based on a laser-diode laser source, fixed to said cross member and adapted to emit a laser beam towards the powder bed;
a doctor blade transversally fastened to the basis of the columns, said columns being adapted to slide along said sides, thus dragging the doctor blade on the powder bed (See video in NPL reference and annotated frame, shown below

    PNG
    media_image2.png
    2827
    5014
    media_image2.png
    Greyscale
)
Fosdick shows that the doctor blade slides in a ±x direction, however, the laser of Fosdick appears to be emitted in a z direction. It cannot be discerned from the video if the emission direction has an x component, but it is assumed to be vertical.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, apparatus for additive manufacturing, Deckard discloses that instead of providing the laser perpendicular to the powder bed “to change the scan direction from layer to layer by an angle different than 90° . Such different angles may provide still further strength in the part” (C12L10-20) as shown in Fig 3-4.
The combination would be achievable by configuring the laser of Fosdick to change the scan direction from layer to layer by an angle different than 90° as shown in Fig 3-4 of Deckard in order to provide further strength in the part.

A person having ordinary skill in the art would have been specifically motivated to configure the laser of Fosdick to change the scan direction from layer to layer by an angle different than 90° as shown in Fig 3-4 of Deckard in order to provide further strength in the part; and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; or use of known technique to improve similar devices (methods, or products) in the same way. 
	In reference to claim 2, the combination discloses the method as in claim 1.
Deckard further discloses that a piston can be used to translate each layer by a thickness amount of each layer between each sintering step of each layer (Fig 1 element 6 and description thereof).
	In reference to claim 5-6, the combination discloses the method as in claim 1.
	Fosdick further discloses a control unit adapted to control the movements of the columns and wherein the device based on a laser-diode laser source comprises an electronic control unit adapted to receive an input signal representative of a manufacturing target of a product to be fabricated and to send a first control signal towards a light source in order to control the power thereof, said light source emitting a laser beam towards a laser scanner adapted to focus said laser beam towards a powder bed from which the product is obtained (The Fosdick device is obviously a 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosdick (NPL 20143) in view of Deckhard (US 5155324 A) as applied above and further in view of Zediker (US 20160067780 A1).
	In reference to claim 3, the combination discloses the method as in claim 1.
Fosdick does not show wherein said cross member is adapted to slide vertically along guides of the columns.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing, Zediker discloses a similar system (Abstract, Fig 1) wherein  “a vertical translator that (i) moves said substrate along a direction generally parallel to a direction of said coherent beam of visible light, or (ii) moves an assembly comprising said laser light source along a direction generally parallel to a direction of said coherent beam of visible light” (Claim 8). 
In other words, Zediker teaches that moving the laser up or the platform down are art recognized alternatives for controlling the distance between the laser and the powder bed.
The combination would be achievable by configuring the apparatus such that the laser was moved vertically instead of the platform.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed .
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fosdick (NPL 20144) in view of Deckhard (US 5155324 A) as applied above and further in view of Wahlstrom (US 20070074659 A1).
	In reference to claim 4, the combination discloses the method as in claim 1.
The combination does not disclose a suction inlet secured to the doctor blade for sucking in the powder sublimation vapours as the laser beam creates a product on the powder bed.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing layer leveling, Wahlstrom discloses that “Leveling can be assisted by the use of a doctor blade or vacuum assisted doctor blade, sometimes referred to as a Zephyr blade, to sweep across the surface of the resin, applying fresh resin and removing the excess much more quickly than by gravity settling” (P0008).
The combination would be achievable by integrating the vacuum assisted doctor blade of Wahlstrom into the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the apparatus to comprise a suction inlet secured to the doctor 
A person having ordinary skill in the art would have been specifically motivated to integrate the vacuum assisted doctor blade of Wahlstrom into the apparatus in order to allow the printing material to be applied and the excess removed much more quickly than by gravity settling; and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
	 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090223944 A1
US 20170271843 A1
US 6861613 B1
US 5780070 A
https://www.youtube.com/watch?v=6hust59wrUo
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 35 U.S.C. § 101 delineates four categories of statutory subject matter: “processes,” “machines,” “manufactures,” and “compositions of matter.” A claim is indefinite if it does not reasonably apprise those skilled in the art of the statutory class of invention the claim is directed to or if the claim attempts to bridge more than one statutory class of invention. See IPXL Holdings, 430 F.3d at 1384 (claim attempting to claim both a system and a method of using that system held indefinite); In re Rishoi, 197 F.2d 342, 345 (CCPA 1952) (“[T]here is no patentable combination between a device and the material upon which it works.”); In re Smith, 36 F.2d 302, 303 (CCPA 1929) (“It will be borne in mind that it has been long established that a person may not patent a combination of device and material upon which the device works, nor limit other persons from the use of similar material by claiming a device patent.”).
        2 https://www.youtube.com/watch?v=aNczueCzwcg and https://www.youtube.com/watch?v=KmOQ91E0EkI&t=50s
        
        3 https://www.youtube.com/watch?v=aNczueCzwcg and https://www.youtube.com/watch?v=KmOQ91E0EkI&t=50s
        
        4 https://www.youtube.com/watch?v=aNczueCzwcg and https://www.youtube.com/watch?v=KmOQ91E0EkI&t=50s